DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of Amendments and Remarks filed on 10/13/22. Claims 1, 2 and 6 have been amended, no new claims have been added and claims 9 and 20 have been cancelled. Accordingly, claims 1-7, 10-16, 18-19 and 21-29 remain pending and under examination on the merits.

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Response to Amendment
Non-compliant amendments
Amendments to the claims 11, 13 is non-compliant because the claims had been amended in the last reply but the status identifier does not recite previously amended or presented. These claims are not the original claims as identified. 
Each claim has not been provided with the proper status identifier, and as such, the individual status of each claim cannot be identified. Note: the status of every claim must be indicated after its claim number by using one of the following status identifiers: (Original), (Currently amended), (Canceled), (Previously presented), (New), (Not entered), (Withdrawn) and (Withdrawn-currently amended).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites that the carrier in claim 3 is selected from the group consisting of gels……food additives, tablet and chewable capsules. Claim 4 depends on claim 3 which depends on claim 1. Claim 1 has been amended to limit the administering to topical. As such it is not clear how a tablet, chewable capsule or food additive satisfy the claimed administration. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-16, 18-19 and 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gjorstrup et al (WO 2008057283) in view of Serhan (5,648,512), Symons et al (Effect of lipoxin A4 on bone healing in the rat mandible) and Petasis et al (Design and synthesis of benzo-lipoxin A4 analogs with stability and potent-inflammatory properties).

Gjorstrup et al teach compounds and methods for inhibition for treating bone loss such as in periodontitis comprising administering a composition comprising a lipoxin compound (See abstract).  The said bone loss is associated with periodontitis, bone fracture, osteogenesis imperfecta, osteoporosis, etc (See pages 3-5).   
Disclosed is a preferred embodiment which includes a method of treating periodontitis in a patient comprising administering an effective amount of a compound of formula A, a lipoxin compound, or a combination of aspirin and an omega-3 fatty acid (See page 6). The formulations also comprise a carrier (See page 75).
The phrase "pharmaceutically acceptable carrier" as used herein means a pharmaceutically acceptable material, composition or vehicle, such as a liquid or solid filler, diluent, excipient, solvent or encapsulating material. Each carrier must be "acceptable" in the sense of being compatible with the other ingredients of the formulation and not injurious to the patient (See page 76).
Many suitable additive active agents are also listed on pages 82-91. The said pharmaceutical compositions for administration to the mouth may be presented as a mouthwash, or an oral spray, or an oral ointment (See page 80, lines 19-20). The said formulations may be conjointly administered with surgery.
Gjorstrup et al disclose a method of treating periodontitis by administration of a composition comprising a lipoxin compound in combination with other active agents. However, Gjorstrup et al lacks a specific disclosure on the said method increasing osteogenesis or the specific analog. These are well known in the art as shown by Serhan, Symons et al and Petasis et al. 

Serhan teach lipoxin analogs, which have an active region that is the same or similar to natural lipoxin. The said lipoxin analogs have a longer tissue half-life (See col. 2, lines 17-20). The tissue refers to bones, cells, muscles, etc (See col. 4, lines 34-36).  In one embodiment, the lipoxin analog small molecule initiates osteogenesis (See col. 2, lines 40-42). The said lipoxin analog may be LXA4 (see col. 3, lines 14-19). 
Serhan disclose administration of pharmaceutical compositions comprising the said lipoxin analogs and carriers suitable for oral, topical, etc, administrations.  The unit doses are administered daily or more (See col. 4, lines 49-67). 

Symons et al teach that Lipoxin A4 (LXA4) is an endogenous anti-inflammatory lipid mediator derived from arachidonic acid. LXA4 has been shown to promote resolution of inflammation and minimize localized alveolar bone loss in experimentally induced periodontitis in rabbits. The aims of this study were to determine the effect of a local application of LXA4 on healing of a surgical defect in the rat mandible and the distribution of extracellular bone matrix proteins, osteopontin (OPN) and osteocalcin (OCN). Following placement of surgical defect, 500 ngm of LXA4 was microinjected sub-mucosally adjacent to the site of the defect every third day. Healing of the defect was monitored post-operatively at days 10 and 20 for LXA4-treated groups (See 1st para). LXA4 treated groups did not show signs of resorption on the buccal surface of alveolar bone (See 2nd para).
Symons et al also disclose that LXA4 treatment enhanced new bone formation. In the LXA4-treated animals the depth of the defect was reduced at day 10 and the number of positive osteoclasts was significantly less than that observed for the 1O-day healing group. By day 20, the depth of the defect was reduced and new bone formation continued to increase (See 3rd para). 
It is disclosed that several inflammatory mediators such as cytokines, chemokines, and metalloproteases are associated with periodontal disease, and prominent among these are leukotriene (LT)B4 and prostaglandin (PG)E2. LTB4 stimulate bone resorption. Along these lines, PGE2 is a very potent stimulator of bone loss, which is held to be a hallmark of periodontal disease. PGE2 is well appreciated for its ability to directly mediate vasodilation, increase vascular permeability, enhance pain perception by bradykinin, and histamine, alter connective tissue metabolism, and enhance osteoclastic bone resorption (See page 4761, 2nd col).

Petasis et al teach a class of chemically and metabolically stable lipoxin analogs featuring a replacement of the tetraene unit of native LXA4 with a substituted benzo-fused ring system. These molecules were readily synthesized, and exhibit enhanced chemical stability, as well as resistance to metabolic inactivation via eicosanoid oxido-reductase. These new LX analogs were evaluated in a model of acute inflammation and were shown to exhibit potent anti-inflammatory properties, significantly decreasing neutrophil infiltration in vivo. The most potent among these was compound 9 (o-[9,12]-benzo)-15-epi-LXA4 methyl ester. Taken together, these findings help identify a new class of stable and easily prepared LX analogs that may serve as novel tools and as promising leads for new anti-inflammatory agents with improved therapeutic profile (See abstract and page 1386, last para). 
Petasis et al also state that lipoxins and their stable analogs show potent therapeutic effect on disorders including arthritis, periodontal diseases, etc (see Page 1383, 1st col, 3rd para).  

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Serhan and Petasis et al with Gjorstrup et al to arrive at the instant invention. It would have been obvious to do so because Gjorstrup et al teach a method of treating an oral disorder including periodontitis by topical administration of a composition comprising a lipoxin compound and other compounds such as aspirin.  Serhan disclose that lipoxin analogs such as LXA4 are known to initiate osteogenesis and they can be formulated into oral or topical formulations with a suitable carrier. As such one of ordinary skill in the art given the references would have been motivated to select Serhan’s analog as the lipoxin compound for treating bone related conditions such as periodontitis with a reasonable expectation of success because these analogs are said to have a long tissue half-life. Petasis et al teach that the 9,12 benzo-LXA4 is a stable and potent analog of lipoxin with improved therapeutic profile. As such one of ordinary skill in the art would have been motivated to have selected the analog of Petasis et al for its disclosed advantages and potential treatment for disorders including arthritis and periodontal diseases. 
It further would have been obvious to a person of ordinary skilled in the art to have combined the teachings of Serhan, Symons et al and Petasis et al with Gjorstrup et al to arrive at the instant invention. It would have been obvious to do so because Gjorstrup et al teach a method of treating periodontitis by topical administration of a composition comprising a lipoxin compound and other compounds such as aspirin.  Serhan disclose that lipoxin analogs such as LXA4 are known to initiate osteogenesis and they can be formulated into oral or topical formulations with a suitable carrier. As such one of ordinary skill in the art given the references would have been motivated to select Serhan’s analog as the lipoxin compound for treating bone related conditions such as periodontitis with a reasonable expectation of success because these analogs are said to have a long tissue half-life. Symons et al disclose that to treat periodontitis the compound of lipoxin was administered to the site of the surgical defect wherein it resulted in bone formation and healing. As such one of ordinary skill in the art given the references would have been motivated to follow the guidance provided by Symons et al and administer the compositions of Gjorstrup et al directly to the site at the time or after surgery to treat periodontitis effectively. Petasis et al teach that the 9,12 benzo-LXA4 is a stable and potent analog of lipoxin with improved therapeutic profile. As such one of ordinary skill in the art would have been motivated to have selected the analog of Petasis et al for its disclosed advantages. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Claims 1-7, 10-16, 18-19 and 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Dyke et al (WO 0170664) in view of Symons et al (Effect of lipoxin A4 on bone healing in the rat mandible), Bazan et al (US 20110009488) and Petasis et al (Design and synthesis of benzo-lipoxin A4 analogs with stability and potent-inflammatory properties).

Van Dyke et al teach lipoxin analogs, compositions containing these analogs, and methods of using these compounds and compositions for treating oral inflammation, including gingivitis, periodontitis, and other forms of periodontal disease. In one embodiment, these new compounds are structural analogs of biostable lipoxin compounds, such as lipoxin A4, lipoxin B4, such as LXA series (LXA4/15-epi-LXA4) (See Summary, page 7). 
It is disclosed that pathophysiological responses that occur in periodontal diseases, including inflammatory cell recruitment, edema, pain, bone resorption and collagen destruction, can be mediated for the most part by effector molecules originating from the arachidonate cascade (See page 4, lines 10-20). 
The compositions containing the lipoxin analogs can be in any form suitable for administration to a human or animal. Preferred forms of the compositions are those that can be administered topically to the oral cavity, for example, solutions, suspensions, such as tooth powders, toothpastes, gels, lozenges, salve, chewing gum, mouth sprays, pastilles, sachets, mouthwashes, aerosols, tablets, capsules, and floss conjugated with LX analogs (See page 8, lines 7-13 and page 18). 
The said compositions can include other components including pharmaceutical carriers, and additional active ingredients, such as COX-2 inhibitors in addition to the lipoxin analogs (See page 19). 
Van Dyke et al lack a specific disclosure on the analog being 9,12 benzo-LXA4, or the administration step of with or after surgery. However, these were well known in the art as shown by Symons et al and Petasis et al. Van Dyke et al also lack a specific disclosure on the analog being encapsulated in a nanoparticle. This was disclosed by Bazan et al. 

Symons et al and Petasis et al’s teachings are delineated above and incorporated herein. Symons et al teach that lipoxin analog was administered to the tissue/lesion site at the time of surgery to initiate bone formation and healing. Petasis et al disclose that 9,12 benzo-LXA4 is a potent and stable form of the compound with improved therapeutic profile. 

Bazan et al teach compositions comprising lipoxin A4 and its analogs which can be administered alone or in combination with other known compounds (See abstract).
It is disclosed that lipoxin A4 or its analogs can be applied in pharmaceutically acceptable carriers and wherein the application can be oral, by injection, or preferably topical (See [0030]).
The said lipoxin A4 or its analogs may be encapsulated in microcapsules, nanocapsules, microspheres, beads, etc (See [0034]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Symons et al, Bazan et al and Petasis et al with Van Dyke et al to arrive at the instant invention. It would have been obvious to do so because Van Dyke et al teach a method of treating periodontitis by topical administration of a composition comprising a lipoxin analog.  Petasis et al teach that the 9,12 benzo-LXA4 is a stable and potent analog of lipoxin with improved therapeutic profile. As such one of ordinary skill in the art would have been motivated to have selected the analog of Petasis et al for its disclosed advantages. Symons et al disclose that to treat periodontitis the compound of lipoxin was administered to the site of the surgical defect wherein it resulted in bone formation and healing. As such one of ordinary skill in the art given the references would have been motivated to follow the guidance provided by Symons et al and administer the compositions of Van Dyke et al directly to the site at the time or after surgery to treat periodontitis effectively. 
It further would have been obvious to incorporate the teaching of Bazan on encapsulating the analog in a micro or nanoparticle for improved delivery with a reasonable expectation of success. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10-16, 18-19 and 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 7,700,650 in view of Symons et al (Effect of lipoxin A4 on bone healing in the rat mandible). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Symons et al.
The examined claims are drawn to a method of treating (or preventing) an oral disorder by increasing oral osteogenesis in a subject comprising administering a therapeutically effective amount of lipoxin A4 or an analog thereof to the oral cavity, or a method of treating periodontal diseases. 
The reference claims are drawn a method of treating a periodontal disease in a human or animal comprising administering to the human or animal a therapeutically effective amount of a composition comprising a compound which is a structural analog of lipoxin A4. 
The difference is that reference claims do not expressly state that the method achieves increasing oral osteogenesis. This is obvious over the Symons et al and in view of the disclosure itself. Symons et al disclose that lipoxin analog A4 enhanced bone formation in a rat mandible (i.e. oral osteogenesis). As such one of ordinary skill in the art would have been more than capable of deducing that lipoxin A4 results in oral osteogenesis. Additionally, regardless of what is disclosed as the function of lipoxin A4 on the oral bone structure, the controlling method step is “administering”, and the compound is lipoxin A4. The reference claims disclose the same method step and the same compound. As such the reference methods would necessarily achieve the same results. 

Claims 1-7, 10-16, 18-19 and 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 7,812,054 in view of Symons et al (Effect of lipoxin A4 on bone healing in the rat mandible). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Symons et al.
The examined claims are drawn to a method of treating (or preventing) an oral disorder by increasing oral osteogenesis in a subject comprising administering a therapeutically effective amount of lipoxin A4 or an analog thereof to the oral cavity, or a method of treating periodontal diseases. 
The reference claims are drawn a method of treating an oral inflammation in a human or animal comprising administering to the human or animal a composition comprising a therapeutically effective amount of a compound of the formula or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier, and wherein the composition further comprises a COX-2 inhibitor. (The formula is a lipoxin analog). 
The difference is that reference claims do not expressly state that the method achieves increasing oral osteogenesis. This is obvious over the Symons et al and in view of the disclosure itself. Symons et al disclose that lipoxin analog A4 promotes resolution of inflammation and enhances bone formation in a rat mandible (i.e. oral osteogenesis). As such one of ordinary skill in the art would have been more than capable of deducing that lipoxin A4 treats periodontal diseases by both resolution of inflammation and oral osteogenesis. Additionally, regardless of what is disclosed as the function of lipoxin A4 on the oral bone structure, the controlling method step is “administering”, and the compound is lipoxin A4. The reference claims disclose the same method step and the same compound. As such the reference methods would necessarily achieve the same results. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pouliot et al (Lipoxin A4 Analogues Inhibit Leukocyte Recruitment to Porphyromonas gingivalis:  A Role for Cyclooxygenase-2 and Lipoxins in Periodontal Disease).
Pouliot et al teach the potential involvement of the inducible cyclooxygenase isoform (COX-2) and the role of novel lipid mediators in the pathogenesis of periodontal disease. Crevicular fluids from localized juvenile periodontitis (LJP) patients contained prostaglandin (PG)E2 and 5-lipoxygenase-derived products, leukotriene B4, and the biosynthesis interaction product, lipoxin (LX)A4. Neutrophils from peripheral blood of LJP patients, but not from asymptomatic donors, also generated LXA4, suggesting a role for this immunomodulatory molecule in periodontal disease. The administration of metabolically stable analogues of LX and of aspirin-triggered LX potently blocked neutrophil traffic into the dorsal pouch cavity and lowered PGE2 levels within exudates. Together, these results identify PMN as an additional and potentially important source of PGE2 in periodontal tissues. Moreover, they provide evidence for a novel protective role for LX in periodontitis, limiting further PMN recruitment and PMN-mediated tissue injury that can lead to loss of inflammatory barriers that prevent systemic tissue invasion of oral microbial pathogens (See abstract).
Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive. 
With regard to the rejection of claims under obviousness over the combination of references, Applicant argues that “to the extent that Gjorstrup discloses treatment of bone loss in an oral condition, it only recites periodontitis from among a plurality of other far-ranging disorders associated with bone-loss, the equivalent of a wish list. Contrary to the Examiner’s assertions, Gjorstrup only provides data obtained from a mouse model of established Type II collagen arthritis. Van Dyke is wholly concerned with the treatment of oral inflammation and the consequential loss of bone, i.e., reducing bone loss/resorption, and is essentially silent on the matter of osteogenesis. Indeed, Van dyke uses a mouse “air pouch” model; an in vivo model known in the art for the study of the components of localized acute and chronic inflammation without systemic effects, and does not directly assess bone status (i.e., osteogenesis or otherwise)” (See Remarks, page 11). 
The above arguments are not persuasive. The obviousness rejections are based on the teachings of the combination of references. The elements Gjorstup does not teach are taught by the prior art references of record as shown. Regarding the diseases disclosed by Gjorstrup, it is noted that teaching more is not a teaching away. One does not need to choose between the disclosed diseases, rather Gjorstruo discloses that all of the stated conditions can be treated by the same active agent, some of which are conditions that are also present in the instant claims. Accordingly, the teachings of bone conditions disclosed by Gjorstrup such as osteoporosis, arthritis, bone loss and periodontitis by administration of a composition comprising a lipoxin compound meet the claimed method. Symons et al teach that LXA4 promotes resolution of inflammation, minimizes bone loss and enhances new bone formation (i.e. osteogenesis). Serhan also teach that lipoxin analogs initiate osteogenesis. Petasis et al teach that stable lipoxin analogues with potent anti-inflammatory properties include 9-12 benzo LXA4, and was effective in treating arthritis and periodontal diseases. As such one of ordinary skill in the art is provided with sufficient teaching and suggestion to arrive at the claimed invention with a reasonable expectation of success. 
Regarding the argument “Contrary to the Examiner’s assertions, Gjorstrup only provides data obtained from a mouse model of established Type II collagen arthritis”, it is not clear what part of this statement is objected to. If Applicants argue that Gjorstrup does not teach their methods in humans, Gjorstrup states “The term "treating" refers to: preventing a disease, disorder or condition from occurring in a cell, a tissue, a system, animal or human which may be predisposed to the disease, disorder ....” and that “In certain embodiments, the individual is a mammal such as a human, or a non-human mammal” (See page 75). If Applicant argues that Gjorstrup does not exemplify treating bone loss, it is noted that Gjorstrup teach a method of treating bone loss associated with, for example periodontal diseases in a human by administration of a compound of formula A, a lipoxin compound. The administration may be topical (See text and claims).  It is further disclosed that “Formulations of the pharmaceutical compositions for administration to the mouth may be presented as a mouthwash, or an oral spray, or an oral ointment” (See page 80, line 19-20). 
Regarding the argument that “Van Dyke is wholly concerned with the treatment of oral inflammation and the consequential loss of bone, i.e., reducing bone loss/resorption, and is essentially silent on the matter of osteogenesis”, it is noted that osteogenesis is a property of the compounds and their administration to the subject as evidenced by Serhan. The rejection clarifies that Van Dyke teach treating oral diseases such as periodontitis by direct and topical administration of formulations comprising a lipoxin compound to the oral cavity. 
Next, Applicant argues that “Serhan makes no mention of treating any oral disease. To the extent Serhan mentions the term “oral” it is with regard to formulations designed for parenteral administration, i.e., a pill or otherwise consumable formulation for systemic administration, and certainly does not disclose a treatment of an oral disease such as a periodontal disease” (See Remarks, page 11).
The above argument is also not found persuasive. Serhan teach lipoxin analogues and their properties and uses. Serhan disclose that “the lipoxin analog small molecule initiates osteogenesis”. The rejection is mostly relying on this teaching to show that the claimed property of the lipoxin A4 in treating oral bone insufficiencies by osteogenesis is well known and not inventive. 
Then Applicant argues that “On the other hand, the Examiner relies upon Petasis for disclosure of 9,12 benzo-LXA4 as a stable and potent analog of lipoxin with improved therapeutic profile. However, it must be noted that the “improved therapeutic profile” disclosed by Petasis is limited to resistance to enzymatic catalysis and anti-inflammatory actions, not osteogenesis.” (See Remarks, page 11).
The above argument is not sufficient to overcome the rejection. Petasis et al clearly teach and suggest that benzo-lipoxin A4 analogues have enhanced stability, and contrary to Applicant’s recitation, it is not limited to resistance to enzymatic catalysis. See at least abstract wherein it is recited that the compounds exhibit enhanced chemical stability as well as resistance to metabolic inactivation. As for the argument of inflammation, it is noted that oral diseases such as periodontitis are inflammatory diseases, which may cause loosening of teeth or bone loss. Additionally, the primary references all teach the benefit of using lipoxin analogues in treating oral diseases. Petasis is relied upon for its disclosure and suggestion of using the specific analogue.   
Regarding the teaching of Symons, Applicant argues that “However, the Examiner wholly ignores that Symons is limited to the treatment of a surgical defect, rather than a chronically inflamed injury site caused by microorganisms that adhere to and grow on the tooth's surfaces, along with an overly aggressive immune response against said microorganisms, which is the case in periodontal diseases. Applicant reiterates that the model of Symons is an acute model that creates a surgical defect and that is allowed to heal with or without lipoxin” (See Remarks, pages 11-12).  
The argument is not persuasive. While Symons teach testing the compound on a subject after a surgical defect, the observation and conclusion is that LXA4 treatment enhances new bone formation and that new bone formation continue to increase. In other words, the compound’s effect is in new bone formation regardless of what causes the bone loss.  
Applicant argues against the combination of references and points to evidence from Aghaloo et al, 2010, which Applicant states is being submitted herewith as Exhibit B (See Remarks, page 13). However, no Exhibit was received with the reply. Additionally, Symons teach that LXA4 has been shown to promote resolution of inflammation and minimize localized alveolar bone loss in experimentally induced periodontitis.  
Gjorsrup et al teach treating conditions including osteoporosis, bone fractures, arthritis and periodontitis by administration of a composition comprising a lipoxin analog. That is treating is interpreted as correcting the problem and osteoporosis means loss of bone mass and inherently is a disorder characterized by abnormally low levels of bone. Similarly, periodontitis encompasses low levels of oral bone. Additionally, Serhan teach that lipoxin analogs initiate osteogenesis and Symons teach that lipoxin A4 promotes resolution of inflammation and enhances new bone growth, i.e. osteogenesis.  
Furthermore, it is noted that the claims are drawn to a method of treating an oral disorder comprising administration of an oral care composition comprising an effective amount of a lipoxin A4 analog wherein the analog is 9,12 benzo-LXA4. The references render the claims obvious because they teach treating a disorder such as bone fracture, arthritis, osteoporosis, periodontitis, etc, by oral administration of a composition comprising a lipoxin analog such as 9,12 benzo-LXA4. The fact that the claims recite “by increasing oral osteogenesis” does not change the scope of the claims and does not add any patentable step or component. In other words, -increasing osteogenesis- is a property of the composition/compound. That is, when the references teach oral administration of a composition comprising a lipoxin analog to a subject suffering from periodontitis, arthritis, bone fracture, etc, they have met the claimed method and achieve the same results. 
In this regard the courts have held that "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Even if the prior art did not recognize the property of a lipoxin A4 on osteogenesis, which they do, the courts have held that "There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Also see MPEP 2112 (II).	In the rejection of claims over Van Dyke, Symons et al, Bazan et al and Petasis et al, the combination of references does teach each and every element as claimed and provide motivation to one of ordinary skill in the art to combine the references to arrive at the claimed invention. Specifically, Gjorstrup and Van Dyke, teach the claimed method and formulations for oral administration comprising LXA4 and other active agents and suitable carriers. Symons teach that LAX4 analogs enhanced new bone formation and were effective in treating inflammation. Petasis et al clearly teach that 9,12 benzo-LXA4 is the most potent and stable analog and as such one of ord8inary skill in the art is more than motivated to select the most stable and potent analog of a compound to achieve the best result. It is also disclosed that LXA4 or its analogs cause osteogenesis. As such it has been clearly shown that the claimed methods are a mere combination of known and disclosed elements. 
Furthermore, the rejections show that Gjorstrup and Bazan et al teach the encapsulation of the analog (which can be in a micro or nanocapsule/particle).
While none of the references expressly teach the limitation of claims 26 and 29, i.e. the increase of osteogenesis by at least 10% relative to not administering the LXA4 analog, the limitation which is a property of the composition and the method, is necessarily achieved since the combination of references would have led one of ordinary skill to the same composition and method, as claimed.  
Regarding the intraoral device, Gjorstrup and Van Dyke both teach a mouth spray which reads on an intraoral device. 
 The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. 
Regarding the rejection of claims under obviousness type double patenting over U.S. Patent Nos. 7,700,650 and 7,812,054, Applicant’s argument is that “Van Dyke, and thus the ‘650 patent and the ‘054 patent, are wholly concerned with the treatment of oral inflammation and the consequential loss of bone, i.e., reducing bone loss/resorption, and is essentially silent on the matter of osteogenesis” (See Remarks, page 14).
The argument is not persuasive for the same reasons as stated above. That is, increasing osteogenesis is a property of the compound and would necessarily occur through the administration to the same subject, i.e. a subject suffering from periodontitis. In other words, the reference claims are directed to a method of treating periodontitis comprising the same method step and the same composition. Additionally, Symons discloses that LAX4 analogs enhance new bone formation. Accordingly, the said rejections are maintained.  

Claims 1-7, 10-16, 18-19 and 21-29 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                    
                                                                          /Mina Haghighatian/

                                                                                      Mina Haghighatian
                                                                                      Primary Examiner, 
                                                                                      Art Unit 1616